Exhibit 10.10

Loan Agreement between Shandong Xiangrui and China Everbright Bank, Qingdao
Jiaozhou Branch, dated April 16, 2012, for a RMB 20 million loan

Main contents:

 

  •  

Contract No.: Guan Yin Jiao Yin Zi No. 2011076

 

  •  

Loan Amount (RMB): RMB 20,000,000 Yuan

 

  •  

Purpose of the Loan: payment to vendor

 

  •  

Contract Term: 6 months, from April 16, 2012 to October 16, 2012

 

  •  

Interest Rate:

 

  •  

The processing fee is 0.05%;

 

  •  

Shandong Xiangrui is required to deposit 50% of the loan amount as restricted
cash

 

  •  

No interest during the 6 month loan period

 

  •  

Penalty interest rate for delayed repayment: 0.05% per day

 

  •  

Guarantee

 

  •  

Ruixing Group provided a guarantee for this loan

 

  •  

Shandong Xiangrui used its land use rights as collateral for this loan, the
collateral agreement # 2011076